Citation Nr: 0604544	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  00-24 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than April 24, 1995 
for the grant of a 100 percent evaluation for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from December 1968 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Jurisdiction over the case was 
subsequently transferred to the RO in Oakland, California.  

In September 2003 the veteran testified at a Travel Board 
hearing before the undersigned.  A transcript of that hearing 
has been associated with the record.

The instant issue was remanded to the RO for additional 
development of the record in June 2004.  The case was 
returned to the Board for appellate consideration in December 
2005.


FINDINGS OF FACT

1.  In a November 1990 rating decision, service connection 
for PTSD was granted and an effective date of July 1990 
assigned.

2.  For the period prior to April 24, 1995, it was not 
factually ascertainable that the veteran's PTSD was 
manifested by more than definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 24, 
1995 for a 100 percent rating for PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5110(a) and (b) (West 2002); 38 C.F.R. §§ 
3.151, 3.155(a) and (c), 3.157(a) and (c), 3.400(o) (2003); 
4.132, Diagnostic Code 9411 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The veteran's claim for an earlier effective date was 
received in January 2000, prior to the enactment of the VCAA.

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  A Statement of the 
Case, issued in October 2000, provided notice to the veteran 
of the evidence necessary to support his claim.  Supplemental 
statements of the case dated in May 2003 and April 2005 also 
provided notice to the veteran of the evidence of record 
regarding his claim and why this evidence was insufficient to 
award the benefit sought.

Moreover, letters dated in October 2001 and June 2004 also 
instructed veteran regarding the evidence necessary to 
substantiate the claims and requested that he identify 
evidence supportive of the claim.  

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

The RO has requested treatment records from sources 
identified by the veteran, and available records have been 
obtained and associated with the record.  The veteran has 
also been afforded the opportunity to testify before the 
undersigned.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Factual Background

Review of the record indicates that the veteran entered a VA 
domiciliary in July 1990 due to his homelessness.

An August 1990 VA treatment record reflects that the veteran 
was seen on original psychiatric consultation.  The provider 
noted a long history of delinquency, drug use and dealing, 
and prison.  The veteran claimed that he had heard voices 
since Vietnam and that he had hallucinations two to three 
times per week.  The provider indicated that the veteran did 
not appear to be psychotic, and that the hallucinations might 
be attributed to organic psychosis due to many years of drug 
use.  The veteran later complained of increased anxiety 
secondary to strangers in the domiciliary.  A September 1990 
treatment note suggests that the veteran might have a degree 
of permanent brain damage.

A private psychiatric evaluation was carried out in July 1990 
and October 1990.  The veteran reported that he had begun 
using heroin in Vietnam.  He indicated that after his 
discharge he started using and selling drugs.  His ongoing 
problem with heroin dependence was noted, as well as 
imprisonment for selling heroin.  The examiner noted that 
despite his ongoing drug dependence and involvement in 
criminal activities, the veteran had experienced lengthy 
periods of employment in the aerospace and shipbuilding 
industries.  Intelligence testing revealed that the veteran 
was in the superior range of intellectual functioning.  On 
mental status examination the veteran was oriented.  Although 
he complained of confusion and problems with his memory, his 
memory was globally intact.  He admitted to possible 
unspecified visual hallucinations and to hearing voices.  He 
also admitted to persecutory ideation secondary to his 
history of criminal behavior.  He reported that he had been 
separated from his wife for one and one half years after a 15 
year relationship.  The provider noted that the veteran had 
been able to establish friendships with other residents at 
the domiciliary, but that he did have difficulty coping with 
conflicts.  The examiner concluded that the veteran's ability 
to function independently was impaired.  He noted that the 
veteran had been able to avoid drug use since his admission 
to the domiciliary.  The examiner indicated that the 
veteran's major problem had been his addiction to heroin, the 
use of which had enabled him to cope with strong feelings of 
anger and guilt.  The diagnoses were opioid dependence, PTSD, 
psychotic disorder not otherwise specified, and  personality 
disorder not otherwise specified.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 40 and 
indicated that the veteran's highest GAF score over the past 
year was 51.

A VA examination was also carried out in October 1990.  The 
examiner noted the veteran's problems with violence.  The 
veteran indicated that he had hallucinations beginning in 
Vietnam, and that he heard voices.  He described his sleep as 
being very erratic, and stated that he had nightmares.  He 
endorsed hypervigilance and indicated that he startled 
easily.  He stated that he had been very depressed.  The 
examiner noted that the veteran had been married since 1974 
but separated since 1989.  On mental status examination the 
veteran was guarded but able to cooperate.  His mood was 
depressed.  There was no speech impediment or formal thought 
disorder.  His affect was appropriate.  He denied delusions 
but admitted to auditory hallucinations consisting of a male 
voice talking to him and telling him to do things that made 
him very anxious.  The veteran was alert and oriented.  His 
memory was good and his abstract ability was intact.  Insight 
and judgment were fair.  The diagnoses were PTSD and 
polysubstance abuse by history.  The examiner assigned a GAF 
score of 65 and noted that the highest in the past year was 
75.  

A January 1991 VA consultation sheet indicates that the 
veteran complained of increased insomnia and anxiety.  

A March 1991 consultation sheet indicates that the veteran 
had advised the domiciliary staff that the had been using 
heroin for the previous two weeks.  He was admitted for 
detoxification.  The discharge summary shows that he did well 
with no sequelae and that he required no further special 
medical treatment.  

The veteran was hospitalized at a VA facility from September 
to October 1991 for treatment of polysubstance abuse.  He 
reported that he had been divorced in 1989.  He related that 
he had been fired from various jobs due to his involvement 
with drugs.  On mental status examination the veteran was 
neatly groomed and cooperative.  His speech was regular in 
rate and rhythm and his thought pattern was normal.  His mood 
was depressed and his affect was labile.  His affect was 
inappropriate.  His thought content was positive for vague 
suicidal ideation with no intent or plan.  He endorsed 
auditory hallucinations.  He denied any other psychotic 
symptoms.  The provider noted that the veteran had been 
previously treated for drug related organic mental syndromes.  
The pertinent discharge diagnoses were cocaine and heroin 
dependence, rule out organic hallucinosis and antisocial 
personality disorder.

In November 1991 the veteran sought treatment for depression.  
He requested admission to a drug treatment program.  The 
provider noted that he had previously denied admission due to 
lack of motivation.

The veteran was hospitalized at a VA facility from November 
1992 to December 1992.  The discharge summary indicates that 
the veteran was referred from a VA outpatient clinic 
following an accusation of molestation of a child.  He had 
been living in a boarding type of rehabilitation facility 
because of his alcohol and drug use.  The veteran stated that 
he had been free from drugs for about one year.  He reported 
that he had not been taking his medications for the previous 
few days and that he felt homicidal ideation towards the 
priests in the facility where he lived.  On mental status 
examination the veteran was tense and trembling.  He was 
fearful.  He related that he felt helpless and withdrawn.  
His motor activity was slow and underactive.  His speech was 
spontaneous and fluent.  There was no looseness of 
associations and he was coherent overall.  There was no 
circumstantiality.  He was depressed, fearful and anxious.  
His affect was restricted.  There were no delusions or 
illusions, but auditory hallucinations were present.  Insight 
and judgment were poor.  During the course of his 
hospitalization the veteran's preoccupation with the 
molestation problem subsided.  His antisocial characteristics 
became a problem, and he fought with other patients on the 
ward and was unable to comply with some of the ward 
regulations.  Discharge diagnoses were PTSD, chronic 
substance abuse, and antisocial personality disorder.  The 
veteran's GAF score was 50.

In November 1992 correspondence, the veteran indicated that 
he was seeking an increased rating for PTSD.  

A VA examination was carried out in February 1993.  The 
veteran's claims folder was not available for review.  He 
reported that he used heroin and marijuana in service to cope 
with the stress.  He also reported the occasional use of 
alcohol and amphetamines.  He related various experiences 
that occurred during his military service.  The examiner 
noted that the veteran had spent time in prison due to drug 
related offenses.  The veteran reported that he had periods 
of employment lasting for up to five years following his 
discharge from service.  He indicated that he had married in 
1974 and that he remained married, though he had not lived 
with his wife for several years.  On mental status 
examination the veteran was disheveled and had poor personal 
hygiene and grooming.  He poorly engaged in the interview 
process and appeared somewhat guarded.  His mood was 
depressed and his affect was blunted.  His mental trend was 
goal oriented and the content of his thought was devoid of 
any current suicidal or homicidal ideation.  There were 
paranoid trends to his thought content, but no overt 
delusions, hallucinations or other psychotic symptoms.  His 
memory was intact.  His cognitive examination revealed 
adequate attention and concentration.  His judgment and 
insight were fair.  The diagnostic impression was opioid 
dependence, organic mood disorder and personality disorder 
not otherwise specified with antisocial traits.  The 
veteran's GAF score was 50.  The examiner noted that the 
veteran did not present with symptomatology suggestive of 
PTSD.  He noted that the symptomatology suggested that the 
veteran's main problem was his opioid addiction and an 
organic mood disorder secondary to his drug use.  He 
concluded that the veteran was moderately impaired due to his 
drug use.

A March 1993 VA treatment record indicates that the veteran 
had bad dreams and mild flashbacks, but was otherwise doing 
well.  He reported that the voices had decreased since his 
medications had been increased.  

In a March 1993 rating decision, a temporary total rating 
based on recent hospitalization was granted effective 
November 19, 1992 through December 31, 1992.  Thereafter, the 
30 percent rating was reassigned.

In May 1993 the veteran reported occasional nightmares and 
mild flashbacks.  He stated that everything was going well.  
He was pleasant and cooperative.  He reported that his mood 
was a little anxious and the provider noted that his affect 
was mildly restricted and anxious.  

The veteran was again hospitalized in July 1993 following an 
altercation with another resident at his board and care 
facility.  On mental status examination the veteran was 
neatly dressed with good hygiene and grooming.  He seemed 
anxious and tense but remained calm and cooperative.  His 
speech was spontaneous and there was no looseness of 
associations or flight of ideas.  He was relevant and 
coherent and there were no circumstantialites or neologisms.  
His mood was dysphoric and his affect somewhat restricted.  
He denied suicidal and homicidal ideation.  He stated that he 
had auditory hallucinations once in a great while.  The 
veteran was discharged back to the board and care facility.  
The discharge diagnoses were adjustment disorder with mixed 
disturbance of emotions and conduct, PTSD, polysubstance 
abuse by history, and antisocial personality disorder.  The 
veteran's GAF score was 55.

An August 1993 VA outpatient treatment record shows the 
veteran's report that he was doing fine.  He reported that he 
was sleeping fairly well.  He requested additional medication 
because he was going on a trip.  

In February 1994 the veteran requested additional medications 
because he was going on an extended trip.  He stated that he 
was doing well.  He endorsed occasional vague auditory 
hallucinations.  In February 1995 the veteran reported that 
he had just returned after nine months in the Philippines.  
He requested medication refills.  

In January 1996, correspondence from the veteran was received 
in which he indicated that he was seeking an increased rating 
for PTSD.  In a March 1996 rating decision, a 100 percent 
total rating was granted effective February 2, 1996.  The 100 
percent rating was thereafter continued in several rating 
decisions.

In January 2000, correspondence from the veteran was received 
in which he indicated that he was seeking an earlier 
effective date for the 100 percent total rating for PTSD.  He 
stated that he had been severely disabled and unable to 
maintain work since 1990.

At the veteran's September 2003 hearing, he and his 
representative stated that he had been totally disabled and 
unemployable for years.  They referenced earlier treatment at 
VA which would constitute informal claims and establish the 
level of severity warranted for a 100 percent rating.

Thereafter, additional evidence was received.  This evidence 
consists of VA records, some duplicate and some new to the 
claims file.  The records include 1995 treatment records 
showing that the veteran was admitted to a Dual Diagnosis Day 
Treatment Interdisciplinary Treatment Plan program beginning 
on April 24, 1995.  Records from this treatment program show 
the veteran' symptoms included paranoia, auditory 
hallucinations, rage and hostility, anxiety, mood swings, and 
cognitive deficits.  Based upon this evidence, the Board 
determined that the effective date for the grant of a 100 
percent evaluation for PTSD should be April 24, 1995.  The 
Board also remanded the issue of an effective date earlier 
than April 24, 1995.

Analysis

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In addition, the Court of Appeals for Veterans Claims (Court) 
has indicated that it is axiomatic that the fact that must be 
found in order for entitlement to an increase in disability 
compensation to arise, in other words, that the service-
connected disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Id. at 
521.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  As the period 
under consideration by the Board predates the revision, the 
Board will apply the former schedular criteria, which are 
found at 38 C.F.R. § 4.132, Diagnostic Code 9411 (1994).

Under the old schedular criteria, a 30 percent evaluation is 
warranted for PTSD if there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating is warranted 
where the veteran's ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and, by reason of psychoneurotic 
symptoms, his reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is warranted when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in his ability to 
obtain or retain employment.  A 100 percent evaluation is 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, with totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation or 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and 
demonstrable inability to obtain or retain employment.  The 
Board notes that each of the three criteria for a 100 percent 
rating under Diagnostic Code 9411 is an independent basis for 
granting a 100 percent rating.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994).

Upon careful consideration of the evidence relating to the 
period prior to April 24, 1995, the Board concludes that the 
criteria for an evaluation in excess of 30 percent were not 
met.  In this regard the Board observes that the veteran's VA 
psychiatric treatment during the period in question 
constituted a claim for an increase in benefits. See 38 
C.F.R. § 3.155(c). Further, the provisions of 38 C.F.R. § 
3.157 are applicable. A claim for compensation was previously 
allowed. Therefore the first part of 38 C.F.R. § 3.157 has 
been satisfied: compensation is in effect. Next, the veteran 
was seen at a VA facility where he was treated for his PTSD. 
Therefore, the second part of 38 C.F.R. § 3.157 has been 
satisfied: VA treatment for the service-connected disability.

However, none of the VA treatment records pertaining to the 
period in question demonstrate that the veteran's PTSD 
symptomatology resulted in considerable impairment in his 
ability to establish or maintain effective or favorable 
relationships or that his symptoms caused considerable 
industrial impairment.  In October 1990, an examiner 
indicated that the veteran had been able to establish 
friendships with other residents of a VA domiciliary, and 
that his main problem was his addiction to heroin.  The 
veteran was hospitalized for heroin detoxification in late 
1991.  During hospitalization in 1992, the veteran was noted 
to argue with other patients on the ward due to his 
antisocial characteristics.  The February 1993 VA examiner 
indicated that the veteran did not present with 
symptomatology suggestive of PTSD, and instead diagnosed 
opioid dependence, organic mood disorder and personality 
disorder.  This opinion seems to be consistent with the 
comment following the September to October 1991 
hospitalization, and the diagnoses did not include PTSD.  
Rather, the critical diagnoses involved substance abuse and a 
personality disorder.  Although the veteran was hospitalized 
in July 1993 after an altercation with a fellow resident at 
his board and care facility, it appears that he was acting in 
his own defense.  In August 1993 and February 1994 the 
veteran reported that he was doing well.  

In sum, the evidence does not support a finding that for the 
period prior to April 24, 1995, the veteran's PTSD was 
productive of more than definite impairment in the ability to 
establish or maintain effective relationships with people and 
definite industrial impairment.  Accordingly, the Board 
concludes that an effective date earlier than April 24, 1995 
for the grant of a 100 percent evaluation for PTSD is not 
warranted.


ORDER

Entitlement to an effective date earlier than April 24, 1995 
for the grant of a 100 percent evaluation for PTSD is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


